Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because it recites the limitation "wherein the first diffraction order and the second diffraction order" in the first line of the claim, but there is insufficient antecedent basis for this limitation in the base claim 1; it appears that the  antecedent basis for this limitation is in claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


2.	Claims 1, 2, 4, 6, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bush (US 20110074983 A1).

               Regarding claim 1, Bush discloses "A camera to obtain a sequence of images of an object, comprising: 
             {Fig 1, camera 10, Fig 2, elements 20 a and 20b (imaging focal plane array A and array B), [0005] as cited "an improved camera that enables the acquisition of two images of the same field of view or scene"},     

               a first lens adapted to receive light from the object; 
{[0037] as cited "FIG. 3, the camera 10 has a primary imaging lens or optical system 30, which is very similar to a typical camera lens, but with a more telocentric design than might be typical.  This lens forms a primary image on the optical surface 18a of DMD 18},         

                an angular light modulator (ALM) comprising a plurality of actuatable elements positioned to receive the light from the first lens;
               {per specification para 11, a DMD (digital micromirror device) could be used to implement an ALM), thus it is met by  [0035] "The DMD 18 is a high resolution array of mirrors which can be actuated into one of two states at a high rate of speed", [0038] "The two states, called `on` and `off`, differ in that the mirror angle changes from one value to another to either a direction along paths 32a or 32b"},

            a detector array positioned to receive the light from the ALM; 
          {[0037] as cited "Relay lenses 31a and 31b transfer the image from the mirror plane of the DMD 18 to the image plane A and B, respectively, of the focal plane detectors 20a and 20b, respectively"}; and 
   
                 at least one processor coupled to the ALM adapted to actuate the actuatable elements to project a first image of the object onto a first portion of the detector array, and to actuate the actuatable elements to project a second image of the object onto a second portion of the detector array 
               {Fig 5A, [0038] as cited "These mirrors of DMD 18 steer the incoming light from lens 30 into one of two directions 32a and 32b, corresponding to the stable states of the mirrors.  Relay lenses 31a and 31b transfer the image along paths 32a and 32b from the mirror plane of the DMD 18 to the image plane A and B, respectively, of the focal plane detectors 20a and 20b, respectively, which output Image 1 24a and Image 2 24b, respectively.  ..... The array of states (a frame of data) is transferred to the DMD 18 at a high rate of speed, via controller 19, from microcontroller 22"}.       


                 Regarding claim 2, Bush further discloses “The camera of claim 1, wherein the ALM comprises one of a digital micromirror device (DMD), a grating light valve, a membrane mirror, a linear deformable mirror or a reflection-type LCOS phase modulator” as met by [0035] "a digital micromirror device (DMD)".     

                 Regarding claim 4, Bush further discloses “The camera of claim 1, wherein the detector is one of a CMOS array, a CCD array and an avalanche photodiode array”, as cited by [0035] "The system includes two detector (or sensor) arrays A 20a and B 20b at the imaging focal plane, such as CCD or CMOS detectors (or imaging chips)".   


                 Regarding claim 6, Bush further discloses “The camera of claim 1, further comprising an illumination source to illuminate the object", [0034] as cited "In the field of view of the camera 10, there may be one or more independent light sources or emitters 16", Fig 1, element 16.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1).
Regarding claim 3, Bush discloses claim 1, “The camera of claim 1, wherein the processor is programmed to operate the plurality of actuatable elements of ALM such that they project the first image at a first angle determined by a first diffraction order of the ALM at a first time, and such that the plurality of pixels project the second image at a second angle determined by a second diffraction order of the ALM at a second time”
            Bush further discloses the limitations “The camera of claim 1, wherein the processor is programmed to operate the plurality of actuatable elements of ALM such that they project the first image at a first angle at a first time, and such that the plurality of pixels (interpreted as, pixels of the actuatable elements) project the second image at a second angle at a second time" --- met by Bush Fig.5A and [0038], but  

               Bush does not explicitly disclose “a first angle determined by a first diffraction order of the ALM, and a second angle determined by a second diffraction order of the ALM"; but 
                  Kurtz in a similar field of endeavor teaches this limitation as met by Fig. 3a-3b and [0031-32].
   It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush as taught in Kurtz to include “a first angle determined by a first diffraction order of the ALM and a second angle determined by a second diffraction order of the ALM" for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches.     


4.	Claim 5 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Tomita et al., hereinafter Tomita (US 20050243439 A1). 
 
                 Regarding claim 5, Bush further discloses "The camera of claim 1, wherein the first image and the second image overlap", met by Bush [0045]; but 
                 Bush does not explicitly disclose "the at least one processor is programed to separate the first image and the second image", but
                 Tomita in a similar field of endeavor teaches this limitation as shown in FIG.3B, and cited in [0066] "images from these multiple fields are formed overlapping on the imaging surface 6" and as cited in [0068] "One method of separating the image data from each angle of view is to separate the images based on the incidence angle of the incident light 5 entering the imaging device 3).     
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush as taught in Tomita to include “the at least one processor being programmed to separate the first image and the second image” for the purpose to provide a thin imaging apparatus with an improved structure suitable for applications requiring an extremely thin profile such as in a portable information terminal, as Tomita [0002] teaches.


5.	Claim 7 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Katzir et al., hereinafter Katzir (US 20010010536 A1). 
             
               Regarding claim 7, Bush does not explicitly disclose “The camera of claim 6, wherein the illumination source is a pulsed light source to achieve a freezing effect of the ALM", but 
               Katzir in a similar field of endeavor teaches this limitation, as cited in [0001] using pulsed light beams, and as cited in [00163] "Accordingly, coordinating the relative directions and velocities of the projected image of the acoustic wave and the velocity of scanning effectively "freezes" the image of the acoustic wave in modulator 32 {ALM} on the substrate 40", it is cited in [0165] "That pulsed illumination and especially quasi-CW pulsed illumination can also form a sharp edge, in conjunction with the effect".             
                  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush as taught in Katzir to include “the illumination source being a pulsed light source to achieve a freezing effect of the ALM” for the purpose to write patterns using pulse light beams as Katzir, [0001] teaches.


6.	Claims 8, 9 rejected under 35 U.S.C. 103 as being un-patentable over Bush (US 20110074983 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1) in view of Love et al., hereinafter Love (US 20140240514 A1).
Regarding claim 8, Bush / Kurtz discloses claim 3, but Bush / Kurtz does not explicitly disclose “The camera of claim 3, wherein the first diffraction order and the second diffraction order are offset from one another in a first direction, the camera further comprising a second lens adapted to receive light from the object and project a third image at a third angle determined by a third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a second direction which optically corresponds to the direction along which the diffraction orders are offset”,
                    Love in a similar field of endeavor teaches these limitations as following:   The limitation "the first diffraction order and the second diffraction order are relative to one another in a first direction" as cited in [0032] (in order to form a final spectrally-manipulated white light image free of spectral dispersion, the various diffraction orders are preferably recombined and their spectral dispersion reversed in the fifth preferred apparatus 100).    The limitation "the camera further comprising a second lens adapted to receive light from the object and project a third image" is cited in [0040] (The third image (c) shows the difference between the first two images), and [0032] (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction),   The limitation "at a third angle determined by a third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a second direction which optically corresponds to the direction along which the diffraction orders are offset" as cited in [0031] (The micro-mirror array 128 preferably reflects and diffracts light of the selected wavelengths in a direction defined by the micro-mirror tilt as cited in [0032], Fig. 5 (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction).          
              It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush / Kurtz as taught in Love to include  "the first diffraction order and the second diffraction order being offset from one another in a first direction, the camera further comprising a second lens adapted to receive light from the object and project a third image at a third angle determined by a third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a second direction which optically corresponding to the direction along which the diffraction orders being offset", for the purpose to provide hyperspectral imaging in which each pixel contains a high-resolution spectrum (Love  [0003]), and to provide an apparatus for performing full spatial frame micro-mirror-array-based spectral processing without wavelength shifts over the entire two-dimensional image (Love [0007]).     


           Regarding claim 9, {as noted in 112(b) above is missing the antecedent basis found in claim 3, thus it is interpreted as it depends from claim 3 instead of claim 1; until the applicant responds},   Bush discloses claim 1 {Bush / Kurtz discloses claim 3}, but Bush / Kurtz does not explicitly disclose "The camera of claim 1, wherein the first 
                   Love in a similar field of endeavor teaches "the first diffraction order and the second diffraction order are relative to one another in a first direction” as cited in [0032] (in order to form a final spectrally-manipulated white light image free of spectral dispersion, the various diffraction orders are preferably recombined and their spectral dispersion reversed in the fifth preferred apparatus 100), and for the limitation "the camera further comprising a second lens adapted to receive light from the object and project a third image" as cited in [0040] (the third image shows the difference between the first two images), and [0032] (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction). the limitation "at a third angle determined by a third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a direction perpendicular to the direction which optically corresponds to the direction along which the diffraction orders are offset", as cited in [0031] (the micro-mirror array 128 preferably reflects and diffracts light of the selected wavelengths in a direction defined by the micro-mirror tilt angle and by the allowed diffraction orders determined by the spacing of the micro-mirror grid, effectively behaving as a two-dimensional blazed diffraction grating producing a two-and [0032], using Fig.5 (The optics 122, 126, 134 can include for example any suitable combination of lenses, mirrors, mirror arrays, and the like to direct the light in the desired direction).       
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Bush / Kurtz as taught in Love to include “the first diffraction order and the second diffraction order being offset in a direction, the camera further comprising a second lens adapted to receive light from the object and project a third image at a third angle determined by a third diffraction order of the ALM and the second lens, the first lens and the second lens being offset from one another in a direction perpendicular to the direction which optically corresponds to the direction along which the diffraction orders being offset", for the purpose to provide hyperspectral imaging in which each pixel contains a high-resolution spectrum (Love  [0003]), and to provide an apparatus for performing full spatial frame micro-mirror-array-based spectral processing without wavelength shifts over the entire two-dimensional image (Love [0007]).     


7.	Claims 10, 13, 14, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (US 20130182239 A1).
                 Regarding claim 10 (print [0021, 22, 9] using Fig 1, uses SLM 18 to project light into the scene and also SLM 18 deflects the returned light from the scene and focuses on photodetector 24 by optics 26), 
Kaiser discloses "A LIDAR system to detect a position of an object ([0007] a LIDAR imager for acquiring a range image of a scene), comprising: 
             a light source ([0021] a light source 12 (e.g. a laser)); 

              a light controller optically or electrically coupled to the light source, such that that a combination of the light source and the light controller constitutes a first source of a two-dimensional array of beams of light,
             ([0022] a control unit 28 controls operation of the light source 12, the SLM 18 and the photodetector 24, and cited in [0021] A light source 12 emits a light beam 14. In operation, the SLM displays a sequence of holograms that shape the light beam, as cited [0009] SLM, implemented using a (two dimensional mirror surface) DMD, thus the SLM forms a two dimensional image, as cited "a digital micromirror device (DMD), i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors);      
               an angular light modulator (ALM) positioned to receive each of the beams of light in the array, the ALM configured to project light into a selected one of a plurality of directions; 
            ([0009] the spatial light modulator could comprise a digital micromirror device [angular light modulator, in two dimensions], and [0021] Further, in operation, the SLM displays a sequence of holograms that shape the light beam 14 and redirect it into different parts of the scene 22); and    


           ([0022] The control unit 28 calculates the distance between the LIDAR imager 10 and the currently illuminated spot in the scene based on the time of flight of the emitted light).   

              Regarding claim 13, Kaiser further discloses "The system of claim 10, wherein the light controller comprises a controller, the controller adapted to control the light source to selectively output one of the plurality of beams”,
            [0022] a control unit 28 controls operation of the light source 12, and [0021] A light source 12 emits a light beam 14. In operation, the SLM displays a sequence of holograms that shape the light beam, [0009] the SLM forms a two dimensional image as cited [0009] "a digital micromirror device (DMD), i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors.


             Regarding claim 14, Kaiser further discloses "The system of claim 10, wherein the light controller comprises a spatial light modulator, the spatial light modulator configured to control an output of one of the plurality of beams from the first source",  
          [0022] a control unit 28 controls operation of the light source 12, and [0021] A light source 12 emits a light beam 14. In operation, the SLM displays a sequence of holograms that shape the light beam, [0009] the SLM forms a two dimensional image .


8.	Claim 11, 12 rejected under 35 U.S.C. 103 as being un-patentable over Kaiser (US 20130182239 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1).

Regarding claim 11, Kaiser does not explicitly disclose "The system of claim 10, wherein the selected one of the plurality of directions is determined by a diffraction order of the ALM", but 
         Kurtz in a similar field of endeavor teaches this limitation as illustrated in Figs.3a-3b, and cited in [0031-32].     
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kaiser as taught in Kurtz to include "the selected one of the plurality of directions being determined by a diffraction order of the ALM" for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches.

                 Regarding claim 12, Kaiser disclose "The system of claim 10, wherein the ALM comprises a plurality of mirrors, the system further comprising a lens configured to focus light from at least one of the beams of light onto only one of the plurality of mirrors   
([0009] the spatial light modulator could comprise a digital micromirror device, i.e. a chip having on its surface a rectangular array of several hundred thousand pivotable microscopic mirrors. Other technologies could be used for the SLM, such as e.g. a dynamically adjustable diffraction grating (available e.g. as "grating light valve"),
   [0021] discloses the limitation "the system further comprising a lens (16) configured to focus light from at least one of the beams of light onto only one of the plurality of mirrors [SLM 18]). 
             Kaiser does not explicitly disclose "the plurality of directions are determined by a tilt of the one of the plurality of mirrors", but
                  Kurtz in a similar field of endeavor teaches this limitation as cited [0031] (An incident light beam 20 can be incident to micro-mirror array 50 at an angle theta i relative to the device normal. A portion of micro-mirrors 55 can be activated to be tilted to the ON-state, where the mirror tilt angle (e.g., 12 deg.) is equivalent to a grating blaze angle theta b, para).           
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kaiser as taught in Kurtz to include "the plurality of directions being determined by a tilt of the one of the plurality of mirrors" for the purpose to provide a coherent light projection system optimized for sue with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches. 


9.	Claims 15, 18, 19, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thollot (US 20080094578 A1).

                Regarding claim 15, Thollot discloses “An illumination system, comprising: a first ASLM subsystem; a second ASLM system, the first ASLM subsystem and second ASLM subsystem are configured such a first beam of light projected from the first subsystem and a second beam of light projected form the second subsystem intersect”,
             {Fig 3, and [0076, 82] as cited in [0076] “In particular, the invention applies to other types of imagers and especially to DMD-type imagers.  As an illustration, in this case, in the embodiment shown in FIG. 3, the splitter 318 may be replaced with a first TIR-type beam splitter and the imager 319 may be replaced with a first DMD imager; behind the lens 306, the elements 308 and 309 are replaced with a mirror that reflects the beam along a perpendicular direction in order to illuminate a second beam splitter of the TIR type associated with a second DMD imager; each imaging beam thus created passes through a TIR splitter and the two differently polarized beams are then recombined {Note, combined at intersection point between the first DMD differently polarized beam and second DMD differently polarized beam} in a polarizing beam splitter in order to form a single imaging beam. 
               As cited in [0082] "also applies to an application of the three-dimension projection type.  Specifically, using a first imager for an image associated with one polarization and one eye, and a second imager for an image associated with a second polarization and the other eye, spectacles in which the right lens filters a 

                Regarding claim 18, Thollot further discloses “The system of claim 15, wherein the at least one of the first ASLM and the second ASLM comprises”,
             was noted in claim15 and met by [0076, 82],
             “ a light source and a processor, the processor adapted to control the light source to selectively output one of the first beam and the second beam”,
          [0077] discloses the light source, and [0078] discloses “to control the light source” as cited “Moreover, the arrangement, the number and the shape of the optical elements for focusing or collimating the light beams are not limited to the examples described above.
             “to selectively output one of the first beam and the second beam” was met by [0076, 82] as noted in detail in claim 15 “the first beam of the differently polarized beam from the first DMD” and “the second beam of the differently polarized beam from the second DMD” are then recombined in a polarizing beam splitter in order to form a single imaging beam as noted in [0076].


                Regarding claim 19, Thollot further discloses  “The system of claim 15, wherein the at least one of the first ASLM and the second ASLM comprises a spatial light modulator, wherein the spatial light modulator is configured to control to selectively met by Fig 3,  [0076, 82] as detailed in claim 15.


10.	Claim 16, 17 rejected under 35 U.S.C. 103 as being un-patentable over Thollot (US 20080094578 A1) in view of Kurtz et al., hereinafter Kurtz (US 20160033757 A1).

Regarding claim 16, "The system of claim 15, wherein at least one of the first beam and the second beam is projected in a selected one of the plurality of directions, the one of the plurality of directions being determined by a diffraction order of a corresponding one of the first ASLM and the second SALM", but 
Thollot was noted in detail in claim 15 by Fig 3, and [0076, 82] to disclose “wherein at least one of the first beam and the second beam is projected in a selected one of the plurality of directions, the one of the plurality of directions being determined by a corresponding one of the first ASLM and the second SALM”, but 
       Thollot does not explicitly disclose “the one of the plurality of directions being determined by a diffraction order of a corresponding ASLM”,
         Kurtz in a similar field of endeavor teaches this limitation as illustrated in Figs.3a-3b, and cited in [0031-32].     
     It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Thollot as taught in Kurtz to include “the one of the plurality of directions being determined by a diffraction order of a corresponding ASLM” for the purpose to provide a coherent light projection system optimized for use with as Kurtz [0002] teaches.


                 Regarding claim 17, “The system of claim 15, wherein at least one of the first ASLM and the second ASLM and comprises a plurality of mirrors, the system further comprising a lens configured to focus light from at least one of the first beam and the second beam on a corresponding one of the plurality of mirrors, a tilt of the one of the plurality of mirrors determining a direction of the at least one of the first beam and the second beam”,
Thollot was noted in detail in claim 15 to disclose “wherein at least one of the first ASLM {[0076] first DMD} and the second ASLM {[0076] second DMD} and comprises a plurality of mirrors {DMD is a digital micromirror device by definition including plurality of mirrors}, the system further comprising a lens {Fig 3, lens 306 [0076]} configured to focus light from at least one of the first beam and the second beam on a corresponding one of the plurality of mirrors”, but 
       Thollot does not explicitly disclose “a tilt of the one of the plurality of mirrors determining a direction of the at least one of the first beam and the second beam”, but
                  Kurtz in a similar field of endeavor teaches this limitation as cited [0031] (An incident light beam 20 can be incident to micro-mirror array 50 at an angle theta i relative to the device normal. A portion of micro-mirrors 55 can be activated to be tilted 
               It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Thollot as taught in Kurtz to include “a tilt of the one of the plurality of mirrors determining a direction of the at least one of the first beam and the second beam” for the purpose to provide a coherent light projection system optimized for use with micro-mirror array spatial light modulators exhibiting diffractive effects, as Kurtz [0002] teaches. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422